DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-19-2021 has been entered.
Claims 46, 47, 50 and 51 have been canceled.  Claims 45, 49, 54, 56, 57, 59 and 60 have been amended.  Claims 61 has been added.  Claims 45, 48, 49, 52-61 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 requires that the immunogenic lysate of claim 45 is from human mesothelioma cells.  Claim 45 has been amended to require the deposited cell lines of thorr 01, 02, 03, 04, 05 and 06.
The specification teaches

Presently six human mesothelioma cell lines have been developed that provide particularly good results. These cell lines have been deposited at "Deutsche Sammlung von Mikro-organismen und Zellkulturen" in Germany, hereinafter DSMZ. The cell lines were given the following codes and accession numbers: Thorr 01 (deposit No. DSM ACC3191), Thorr 02 (deposit No. DSM ACC3192), Thorr 03 (deposit No. DSM ACC3193), Thorr 04 (deposit No. DSM ACC3194), Thorr 05 (deposit No. DSM ACC3195), Thorr 06 (deposit No. DSM ACC3196). The deposit were made pursuant to the terms of the Budapest treaty on the international recognition of the deposit of micro-organisms for purposes of patent procedure on Dec. 19, 2012 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikrooganismen und Zellkulturen GmbH (Inhoffenstrasse 7B, 38124, Braunschweig, Germany.

Thus claim 48 fails to further limit claim 45 because said lysate of claim 45 is a product of human mesothelioma tumor cells.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is vague and indefinite in the recitation of “the adjuvant is heat shock proteins” (plural) and “containing CpG-ODN sequences” (plural).  It is unclear if a single heat shock 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 45, 48, 49, 52, 53, 55, 58 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,962,433. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent either anticipate or render obvious the instant claims.
Claim 8 of the patent, directed to a method of preparing an immunogenic cell lysate, teaches the same mesothelioma cell lines required in the instant claims.  Claim 8 of the patent specifies the use of two of more of the cell lines.  Claim 18 of the patent teaches a lysate obtainable by the method of claim 1.  Thus, instant claims 45, 48 and 49 are obvious over the patented claims.  Claim 11 of the patent teaches that the lysate is subjected to at least 50 Gy irradiation, rendering obvious instant claim 61.   Claim 19 of the patent teaches a method of treating mesothelioma comprising administering the lysate of claim 18.  This renders obvious instant claim 52, 55 and 58.  It is within the purview of one of skill in the art to provide a pharmaceutical carrier to a lysate for administration to a patient, and to provide an immunological adjuvant when administering to a patient a lysate comprising tumor cells, thus rendering obvious claim 53.

Claims 45, 48, 49 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 16/465,457(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or rendered obvious over the claims of the ‘457 application.
Claim 19 of the ‘475 application requires mesothelioma cells chosen form Thorr 01, 02, 03, 04, 05 or 06, for the antigen composition of claim 18 of the ’475 application which requires at least two and preferable three different cell lines, thus anticipating instant claims 45 and 49.
One of skill in the art would be motivated to provide a pharmaceutical carrier for the lysate in order to load autologous or allogeneic dendritic cells for admisntration patients according to claim 20 of the ‘457 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All other rejections and/or objections as set forth in the prior Office action are withdrawn.

Allowable Subject Matter
Claims 56, 57, 59 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643